Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “slicer” and “interpolator” in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In order to ensure a clear record, the following observations are made:
The corresponding structure for the claim 15 “slicer” is the slicer circuit of the abstract and paragraphs [0014] and [0120] of the patent application publication in the instant application.
The corresponding structure for the claim 15 “interpolator” is the interpolator circuit of paragraphs [0137] and [0144]-[0147] of the patent application publication in the instant application.
The “scaler circuit” in claim 1, “plurality of image scaler circuits” in claim 10 and “plurality of scaler circuits” in claim 15 do not invoke 35 U.S.C. 112(f) since these limitations include sufficient structure, in the form of one or more circuits, to perform the recited function.
The “multiplexer” of claims 2, 10 and 15 do not invoke 35 U.S.C. 112(f) since these limitations include sufficient structure, in the form art recognized structure, to perform the recited function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Pande et al. (US 2009/0003730).

Regarding claim 1, 
Pande teaches:
A circuit, comprising: 
a scaler (Pande: Fig 4A; scaling system 400A; [0052]): 
to receive an input image (Pande: Fig 4A; stripe buffer filing logic (SBFL) 427a; [0052]-[0054]); 
to divide the input image into N vertical slices (Pande: Fig 4A; [0053]-[0054]; pixel data 414 in the memory buffer are logically partitioned, such as into four parallel pixel data streams 414a-d); 
to scale up the N vertical slices (Pande: Fig 4A; vertical scalers 429a-d; [0052]-[0054]); and 
to interpolate intermediate points between pixels for the input image to generate N individual upscaled slices associated with the input image (Pande: abstract; Scaling may include interpolation; [0079]; [0141]).

Similar rationale applies to claims 10 and 15.


Further regarding claim 1, 
Pande fails to teach:
wherein the scaler circuit is configured to gather a plurality of lines for a particular output image to be provided to a display for 1/k second, wherein the k is a frame rate per second.

This feature is not found or suggested in the prior art.

Further regarding claim 10, 
Pande fails to teach:
wherein the combined scaled output image is re-rasterized and communicated to a display.

This feature is not found or suggested in the prior art.

Further regarding claim 15, 
Pande fails to teach:
a serializer/deserializer (SERDES) transmitter to communicate the combined scaled output image to the display.

This feature is not found or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488